Citation Nr: 0501049	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
leprosy.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to February 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines. 

In April 2003, the veteran participated in a hearing 
conducted at the RO by a hearing officer.  A transcript of 
the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  In an unappealed decision of October 1953, the RO denied 
the claim of service connection for leprosy on the basis that 
the disease was not incurred or aggravated during service.  

2.  The evidence reviewed and submitted since the RO denied 
the claim in October 1953 is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran has no service-connected disabilities.




CONCLUSIONS OF LAW

1.  The RO's October 1953 denial of the claim of entitlement 
to service connection for leprosy is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

2.  The claim of entitlement to a TDIU is legally 
insufficient.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.304, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the RO issued the first VCAA letter in 
February 2002, prior to the denial of the claim in August 
2002.  Therefore, there is not a defect with respect to the 
timing of the VCAA notice requirement.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2002 and May 2004, as well as 
by the discussions in the February 2003 statement of the case 
(SOC), and the June 2003 and August 2003 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection and TDIU, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's claim to reopen was filed after August 29, 
2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In November 1952, the veteran initiated a claim alleging 
entitlement to service connection for leprosy.  The RO denied 
the claim in October 1953 on the basis that the disease was 
not incurred or aggravated during service.  Notification of 
the decision, including information concerning the veteran's 
appellate rights, was issued in October 1953.  Appellate 
action was not initiated, and the decision became final.  At 
the time of the RO decision in 1953, the evidence of record 
consisted of a January 1948 examination report and a December 
1952 medical certificate.  

The January 1948 examination report is entirely negative for 
any reports of leprosy.  In the December 1952 report, the 
physician reported treating the veteran since May 1950.  It 
was reported that the veteran was admitted to the hospital in 
May 1950 for treatment of leprosy.  

In September 2001, the veteran filed an application to reopen 
his claim.  Evidence added to the record since the claim was 
initially denied in 1953 consists of private treatment 
records dated from the 1950s to the 1990s, April 2003 
personal hearing testimony, a May 2003 joint affidavit, May 
2003 and August 2003 certificates from a private physician, 
and an October 2003 statement from the veteran.  

The Board finds that the evidence added to the record is not 
new and material.  The fact that the veteran had been 
diagnosed with and treated for leprosy in 1950 was of record 
when the claim was denied in 1953.  Therefore, the private 
records added to the record since 1953 provide the same that 
was information available when the claim was initially 
denied.  

In the joint affidavit, the witnesses stated that they had 
known the veteran since the 1940s.  They reported that they 
learned of the veteran's infection in 1946.  One witness 
indicated that when they met in 1942, he noticed the 
veteran's peculiar appearance and suspected that he had 
contracted the disease.  His suspicions were confirmed when 
he saw the veteran's name on a list published in 1946.  The 
witness also stated that the veteran's admission for 
treatment was confirmed in 1952 when the witness arrived for 
treatment at that time.  The other witness stated that the 
veteran was a known resident of the hospital when he was 
eventually admitted in 1947, but that the earliest hospital 
records only date back to 1952.  

In his statements, including his April 2003 testimony, the 
veteran reported that he started to notice changes in his 
skin in 1943.  The condition increased in severity and he was 
eventually admitted to a hospital in 1946.  He sought a 
consultation in 1950 when he was eventually diagnosed with 
Hansen's disease.  

In the May 2003 medical certificate, the physician reported 
that the veteran had been afflicted with Hansen's disease 
since 1946 and referred to the joint affidavit discussed 
above.  In both certificates, the physician stated that the 
veteran was initially confined in 1950.  The physician 
provided the veteran's reported history of the manifestation 
of the disease in 1943 increasing in severity by 1945 in the 
October 2003 report.  

The Board finds that the lay statements, testimony and 
physician's statements are not new and material.  They do 
offer insight with regard to the time that the veteran may 
have contracted the disease, but the statements are not 
competent evidence demonstrating the incurrence or 
aggravation of the disease during the veteran's service from 
January 1945 to February 1945.  The physician did not provide 
any commentary confirming the veteran's assertions regarding 
the date of onset and the incurrence or aggravation of the 
condition during service.  

The only evidence added to the record that would provide 
greater insight on the date of incurrence of the disease is a 
leprosy clinic admission report dated May 23, 1950.  However, 
this document would not support the veteran's assertions.  At 
the time of his admission, the veteran reported a 2-year 
duration of the illness.  Therefore, the stated history in 
the more contemporaneous document clearly contradicts the 
information contained in the later dated lay statements, 
testimony and medical certificates.  

Overall, the Board finds that the evidence presented does not 
raise a reasonable possibility of substantiating the claim 
and thus, is not new and material.  Thus the claim of 
entitlement to service connection for leprosy is not 
reopened.  

TDIU

The veteran has claimed entitlement to a TDIU for 
compensation purposes.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disabilities are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service- 
connected disabilities.  Pursuant to 38 C.F.R. § 4.16(b), it 
is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled for compensation purposes.

The record in this case shows that the veteran has not been 
granted service connection for any disability.  As a matter 
of law, therefore, unemployability for compensation purposes 
cannot be shown on this appeal.  See 38 C.F.R. § 3.341.  The 
claim is legally insufficient.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Therefore, the 
veteran's claim of entitlement to a TDIU for compensation 
purposes will be denied.  Sabonis, 6 Vet. App. at 429.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
leprosy, and the appeal is denied.

Entitlement to TDIU has not been established, and the appeal 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


